                                             Case 5:19-cv-06879-BLF Document 133 Filed 11/13/20 Page 1 of 3




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     PALANTIR TECHNOLOGIES INC.,                          Case No. 19-cv-06879-BLF
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING IN PART AND
                                   9               v.                                         DENYING IN PART PLAINTIFF’S
                                                                                              MOTION TO FILE UNDER SEAL
                                  10     MARC L. ABRAMOWITZ, et al.,
                                                                                              [Re: ECF 129]
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                    Before the Court is Plaintiff’s motion to file under seal 1) Exhibit B to the

                                  14   Declaration of Yahor Fursevich in Support of Plaintiff’s Opposition to Defendants’ Motion to

                                  15   Dismiss Plaintiff’s Fifth Amended Complaint, and 2) portions of Palantir’s Opposition to

                                  16   Defendants’ Motion to Dismiss Plaintiff’s Fifth Amended Complaint (“Opposition”) discussing

                                  17   and referencing Exhibit B. See Mot., ECF 190. Plaintiff filed its request because Defendants

                                  18   designated Exhibit B as “Confidential” pursuant to the protective order entered by the state court

                                  19   prior to removal of this case to this Court. Id. 2. Defendants filed a response clarifying which

                                  20   portions of the documents they want sealed. See Resp., ECF 131. For the reasons stated below,

                                  21   Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.

                                  22

                                  23    I.      LEGAL STANDARD

                                  24            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  25    and documents, including judicial records and documents.’” Kamakana v. City and County of

                                  26    Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  27    U.S. 589, 597 n.7 (1978)). Consequently, filings that are “more than tangentially related to the

                                  28    merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr.
                                          Case 5:19-cv-06879-BLF Document 133 Filed 11/13/20 Page 2 of 3




                                   1    for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are

                                   2    only tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id.

                                   3    at 1097.

                                   4          Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   5   sealable material, and must conform with Civil L.R. 79-5(d).” Civil L.R. 79-5(b). Under Civil

                                   6   Local Rule 79-6(d), the submitting party must attach a “proposed order that is narrowly tailored to

                                   7   seal only the sealable material” which “lists in table format each document or portion thereof that

                                   8   is sought to be sealed.” In addition, a party moving to seal a document in whole or in part must file

                                   9   a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A).

                                  10   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                  11   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                  12   Where the moving party requests sealing of documents because they have been designated
Northern District of California
 United States District Court




                                  13   confidential by another party or a non-party under a protective order, the burden of establishing

                                  14   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).

                                  15   The moving party must file a proof of service showing that the designating party or non-party has

                                  16   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  17   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  18   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a

                                  19   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  20   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  21   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  22

                                  23    II.   DISCUSSION

                                  24          Tax identification numbers and wire transfer instructions are properly sealable in this

                                  25   district. See Outfitters Ltd. v. Oracle Corp., No. 16-cv-02954-LB, 2019 WL 8752333, at *2 (N.D.

                                  26   Cal. Sept. 27, 2019). The Court has reviewed Plaintiff’s sealing motion and the declarations of the

                                  27   designating party submitted in response. The Court finds that the designating party has articulated

                                  28   compelling reasons to seal certain portions of the cited exhibit. The proposed redactions are
                                                                                          2
                                          Case 5:19-cv-06879-BLF Document 133 Filed 11/13/20 Page 3 of 3




                                   1   generally narrowly tailored. The Court’s rulings on the sealing request is set forth in the table

                                   2   below.
                                        ECF No.                  Document to be              Result                  Reasoning
                                   3                             Sealed
                                   4                             Opposition                  DENIED as to entire   Defendants, the
                                        130                                                  document              designating party, do
                                   5                                                                               not seek to seal this
                                                                                                                   information. Decl. of
                                   6                                                                               Niels J. Melius
                                                                                                                   (“Melius Decl.”) ¶ 4,
                                   7
                                                                                                                   ECF 131-1.
                                   8                             Exhibit B to                GRANTED as to wire The wire transfer
                                        130-3                    Opposition                  transfer instructions instructions contain
                                   9                                                         on final page of      sensitive and
                                                                                             Exhibit B;            confidential financial-
                                  10                                                         DENIED as to the      account numbers.
                                  11                                                         rest of the document  Melius Decl. ¶ 4.
                                                                                                                   However, Defendants,
                                  12                                                                               the designating party,
Northern District of California




                                                                                                                   do not seek to seal
 United States District Court




                                  13                                                                               any additional
                                                                                                                   information in this
                                  14                                                                               exhibit. Id. ¶ 4.
                                  15

                                  16    III.    ORDER
                                  17            For the reasons set forth herein, the Court GRANTS IN PART and DENIES IN PART
                                  18   Plaintiff’s administrative motion to file under seal portions of its Opposition and Exhibit B in
                                  19   support thereof.
                                  20

                                  21   Dated: November 13, 2020
                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
